Case 2:20-cv-02359-SHL-atc Document 162 Filed 01/28/21 Page 1 of 10                          PageID 3232




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TENNESSEE
                                      WESTERN DIVISION


  FAVIAN BUSBY and MICHAEL                              )
  EDGINGTON, on their own behalf and on                 )
  behalf of those similarly situated,                   )
             Plaintiffs,                                )
                                                        )
  v.                                                    )            No. 2:20-cv-2359-SHL-atc
                                                        )
  FLOYD BONNER, JR., in his official                    )
  capacity, and SHELBY COUNTY                           )
  SHERIFF’S OFFICE,                                     )
             Defendants.                                )


   ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
    SETTLEMENT AND PERMISSION TO POST CLASS NOTICE AS MODIFIED, AND
                SCHEDULING A FINAL APPROVAL HEARING


            Before the Court is the Parties’ Joint Motion for Preliminary Approval of Class Action

 Settlement, (ECF No. 161), filed January 26, 2021. Plaintiffs seek entry of an order (a) granting

 preliminary approval of the settlement embodied in the Proposed Consent Decree and the

 Settlement Agreement; (b) approving the forms of notice; (c) establishing a procedure for

 providing notice of the Settlement and Proposed Consent Decree to members of the Class and

 Subclass and affording them an opportunity to object; and (d) setting a date and time for a

 fairness hearing approximately 5 weeks from the date the Court grants this Motion.

            For the following reasons, the Motion is GRANTED. However, the Parties are

 instructed to note the Court’s addition to the documents to be made available to Class members,

 if requested.

       I.      Procedural History

            Plaintiffs brought this case as a class action, seeking declarative and injunctive relief
Case 2:20-cv-02359-SHL-atc Document 162 Filed 01/28/21 Page 2 of 10                       PageID 3233




 and/or a writ of habeas corpus under 48 U.S.C. § 2241 as well Title II of the Americans with

 Disabilities Act (“ADA”) and Section 504 of the Rehabilitation Act (“Rehab Act”). The case

 arises from concerns about Plaintiffs’ safety while detained in the Shelby County Jail (“the Jail”)

 during the current pandemic caused by COVID-19. (ECF Nos. 1, 50.) Defendants filed a

 motion to dismiss the Complaint in its entirety. (ECF No. 25.) On June 10, 2020, the Court

 denied Defendants’ motion and certified a Class and Subclass of medically vulnerable and

 disabled individuals detained pretrial at the Jail. (ECF No. 38.) The Court defined the Class and

 Subclass as follows:

        The Class consists of all:

            1. People 65 years and older;
            2. People with chronic lung disease or moderate to severe asthma (including chronic
               obstructive pulmonary disease (COPD) (including emphysema and chronic
               bronchitis), idiopathic pulmonary fibrosis and cystic fibrosis);
            3. People who have serious heart conditions (including heart failure, coronary artery
               disease, congenital heart disease, cardiomyopathies and pulmonary hypertension);
            4. People who are immunocompromised (including cancer treatment, smoking, bone
               marrow or organ transplantation, immune deficiencies, poorly controlled HIV or
               AIDS, and prolonged use of corticosteroids and other immune weakening
               medications);
            5. People with severe obesity (body mass index [BMI] of 40 or higher);
            6. People with diabetes;
            7. People with chronic kidney disease undergoing dialysis;
            8. People with chronic liver disease, including cirrhosis; and
            9. People with hemoglobin disorders, including sickle cell disease and thalassemia.

        The subclass consists of:

            All persons currently or in the future held at the Jail in pretrial custody during
            the COVID19 pandemic who are at increased risk of COVID-19
            complications or death because of disabilities as defined in the Americans
            With Disabilities Act (ADA) and Section 504 of the Rehabilitation Act. The
            Subclass includes everyone in the Class except those people who are
            vulnerable solely due to age or BMI. People with all other conditions listed in
            paragraph (1) above are people with disabilities as defined under federal law.

 (Id. at PageID 690-91.)



                                                  2
Case 2:20-cv-02359-SHL-atc Document 162 Filed 01/28/21 Page 3 of 10                      PageID 3234




          Plaintiffs filed a Motion for Preliminary Injunction, 1 in which they sought urgent habeas

 and injunctive relief. Owing to a pronounced gap in the Parties’ descriptions of confinement

 conditions at the Jail, the Court appointed expert Mike Brady as an Independent Inspector. After

 Mr. Brady submitted a report to the Court, about which he testified at a hearing on July 1, 2020,

 and the Parties engaged in expedited discovery, the Court held an evidentiary hearing on July 10

 and 13, where both Parties presented proof. (ECF No. 124 at PageID 2804.) The Court found

 that, while Plaintiffs demonstrated many failures related to the way in which they were being

 confined, these failures were capable of being remedied (indeed, some already had been) and the

 likelihood of success on the merits was not strong. Therefore, the Motion was denied. (See id.)

          The Court then conducted a Scheduling Conference to discuss the next stages of the

 litigation. The Parties began their pursuit of more discovery, and Plaintiffs filed a Motion to

 Amend the Amended Complaint, (ECF No. 135), and Motion to Modify Class Certification

 Order, (ECF No. 136). 2

          On December 28, 2020, Plaintiffs filed a Joint Notice of Settlement. (ECF No. 160.)

 Following execution of the Release and Settlement Agreement (“the Agreement”), the Parties

 filed the instant Motion for Preliminary Approval of Class Settlement and Permission to Post

 Class Notice. (ECF No. 161.) The Agreement integrates the Proposed Consent Decree (“the

 Decree”), which details the Parties’ agreements on specific policies and protocols concerning the

 following: (1) independent inspections and reporting; (2) ventilation; (3) testing, isolation, and

 quarantine for COVID-19; (4) hygiene and personal protective equipment; (5) social distancing;



 1
   As explained in its August 7, 2020, Order Denying Plaintiffs’ Motion for Preliminary
 Injunction, the Court construed Plaintiffs’ emergency motion as one for preliminary injunction,
 rather than for temporary restraining order. (ECF No. 124 at PageID 2801.)
 2
     Both Motions are DENIED WITHOUT PREJUDICE, given this proposed resolution.
                                                   3
Case 2:20-cv-02359-SHL-atc Document 162 Filed 01/28/21 Page 4 of 10                        PageID 3235




 and (6) enforcement and modification. (See ECF No. 161-2.)

    II.      Analysis

          A. Preliminary Settlement Approval

          The Parties seek preliminary approval of the Agreement under Federal Rule of Civil

 Procedure 23. Rule 23(e)(1)(B)(i) directs a court to determine, at the preliminary approval

 stage, whether it “will likely be able to ... approve the proposal under Rule 23(e)(2).” Under

 Rule 23(e)(2), a court must review whether the proposed settlement is “fair, reasonable, and

 adequate after considering” the following four factors:

          (A) the class representatives and class counsel have adequately represented the class;
          (B) the proposal was negotiated at arm's length;
          (C) the relief provided for the class is adequate, taking into account:
                  (i) the costs, risks, and delay of trial and appeal;
                  (ii) the effectiveness of any proposed method of distributing relief to the class,
                  including the method of processing class-member claims;
                  (iii) the terms of any proposed award of attorney's fees, including timing of
                  payment; and
                  (iv) any agreement required to be identified under Rule 23(e)(3); and
          (D) the proposal treats class members equitably relative to each other.

 Fed. R. Civ. P. 23(e)(2)(A)-(D); Fitzgerald v. P.L. Mktg., Inc., No. 217CV02251SHMCGC,

 2020 WL 7764969, at *11 (W.D. Tenn. Feb. 13, 2020) (explaining that, effective December 1,

 2018, Rule 23(e) sets out “a new rubric” of four factors to consider when determining whether to

 grant preliminary approval of a class action settlement) (quoting Day v. AMC Corp., No. 5:17-

 cv-183, 2019 WL 3977253, at *3 (E.D. Ky. July 26, 2019); Fitzgerald v. P.L. Mktg., Inc., No.

 217CV02251SHMCGC, 2020 WL 3621250, at *4 n.1 (W.D. Tenn. July 2, 2020). The Court

 considers each factor below.




                                                    4
Case 2:20-cv-02359-SHL-atc Document 162 Filed 01/28/21 Page 5 of 10                     PageID 3236




            1. Adequate Representation and Arm’s Length Negotiation

        The first two factors under Rule 23(e)(2)—adequate representation and whether the

 proposal was negotiated at arm's length—“identify matters that might be described as

 ‘procedural’ concerns.” Fed. R. Civ. P. 23(e)(2), 2018 Advisory Committee Notes. Addressing

 those factors, the Advisory Committee offered the following guidance:

        [T]he focus at this point is on the actual performance of counsel acting on behalf
        of the class.

        The information submitted under Rule 23(e)(1) may provide a useful starting
        point in assessing these topics. For example, the nature and amount of discovery
        in this or other cases, or the actual outcomes of other cases, may indicate whether
        counsel negotiating on behalf of the class had an adequate information base. The
        pendency of other litigation about the same general subject on behalf of class
        members may also be pertinent. The conduct of the negotiations may be important
        as well. For example, the involvement of a neutral or court-affiliated mediator or
        facilitator in those negotiations may bear on whether they were conducted in a
        manner that would protect and further the class interests. Particular attention
        might focus on the treatment of any award of attorney's fees, with respect to both
        the manner of negotiating the fee award and its terms.

 Id.

        Here, Class Counsel has adequately represented the Classes. The Parties engaged in

 expedited initial discovery, and the Court held numerous hearings involving testimony from the

 Independent Inspector and six witnesses following that initial discovery. (ECF No. 161 at

 PageID 3189.) Following the Court’s ruling on the preliminary injunction, Plaintiffs sought to

 add another claim, and the Parties were prepared to continue their discovery efforts if settlement

 discussions were not fruitful. (See ECF Nos. 147-155.)

        In addition, the Proposed Decree imposes multiple protective measures for Plaintiffs

 moving forward, which were the focus of this litigation from the beginning. Specifically:

        First, it requires the Jail to provide regular reporting regarding the population of
        the Jail and the impact of COVID-19 on the Jail’s population. See Ex. B at ¶¶ 4–
        5. Second, the Decree calls for unannounced inspections at regular intervals by

                                                  5
Case 2:20-cv-02359-SHL-atc Document 162 Filed 01/28/21 Page 6 of 10                        PageID 3237




         the Court-appointed Independent Inspector. The Independent Inspector is
         empowered to conduct inspections commensurate and in accordance with the
         Court’s June 18, 2020 Order, ECF No. 56. In addition, the Independent Inspector
         will monitor the continuing work of the Jail’s Expeditor to evaluate Class and
         Subclass members for consideration of release on less restrictive conditions other
         than detention. See id. at ¶ 8. Pursuant to the terms of the Decree, Defendants are
         obligated to use their best efforts to implement the recommendations of the
         Independent Inspector or to provide a written explanation for why, despite using
         their best efforts, Defendants are unable to do so. The Independent Inspector will
         opine in subsequent visits whether Defendants have undertaken their best efforts.

         In addition, the Decree provides machinery to ensure that the ventilation and air
         flow in the Jail is safe, see id. at ¶ 13, provisions to ensure that there is adequate
         testing for COVID-19 in the Jail, reporting of the results of that testing, and
         appropriate quarantining procedures, see id. at ¶¶ 14–18, and it ensures that Class
         and Subclass members will continue to receive adequate hygiene and personal
         protective equipment. See id. at ¶ 19. Further, the Decree ensures that the
         Independent Inspector will pay particular attention to the Jail’s efforts to
         maximize social distancing. See id. at ¶ 20.

         The parties have also agreed that they will endeavor to resolve any dispute
         regarding the Decree promptly and will only have recourse to the Court in the
         event of an emergency or if they cannot reach a resolution themselves.
         Independently, the underlying case will be stayed upon entry of the Decree unless
         and until Plaintiffs seek enforcement of the Decree. This mechanism provides
         further comfort to Plaintiffs that Defendants will endeavor in good faith to uphold
         their obligations as set forth in the Decree and that, in the event of a dispute,
         Plaintiffs can quickly have recourse to the Court, which is particularly important
         in light of the urgency required to confront the pandemic.

 (Id. at PageID 3189-91.) This relief addresses most, if not all, of Plaintiffs’ alleged deficiencies

 in their confinement in the Jail, given the pandemic, and the Court is not aware of any greater

 successes in similar litigation.

         The Court additionally finds that the Agreement was negotiated at arm’s length. It was

 reached after adversarial negotiations that lasted approximately eight (8) months. (Id. at PageID

 3187.) It is the product of three mediation sessions with a third-party mediator. (Id.) In sum,

 the Parties’ Agreement is the product of a procedurally fair process. See Fitzgerald v. P.L.

 Mktg., Inc., No. 217CV02251SHMCGC, 2020 WL 7764969, at *11 (W.D. Tenn. Feb. 13, 2020)



                                                   6
Case 2:20-cv-02359-SHL-atc Document 162 Filed 01/28/21 Page 7 of 10                         PageID 3238




 (granting preliminary approval of class action settlement where adversarial negotiations lasted

 more than a year and was the product of two mediation sessions with a third-party mediator).

              2. Adequate Relief and Equitable Treatment

         Under Rule 23(e)(2)(C), a court must consider whether “the relief provided for the class

 is adequate, taking into account: (i) the costs, risks, and delay of trial and appeal; (ii) the

 effectiveness of any proposed method of distributing relief to the class, including the method of

 processing class-member claims; (iii) the terms of any proposed award of attorney's fees,

 including timing of payment; and (iv) any agreement required to be identified under Rule

 23(e)(3).”

         Here, the COVID-19 pandemic has created an unprecedented crisis in need of urgent

 resolution—specifically, Plaintiffs’ safety while in pre-trial detention. The Settlement resolves

 pressing concerns regarding the adequacy of safety measures at the Jail, and also provides

 mechanisms to inspect those measures on an ongoing basis and report any issues. The

 Settlement avoids the costs of continued discovery, which would involve complex scientific

 questions regarding the spread of COVID-19, not to mention the incalculable costs and risks to

 Plaintiffs of continuing litigation without provisional relief.

         Moreover, Defendants’ agreement to pay Plaintiffs’ counsel for their costs incurred with

 this case is reasonable and does not impact the Class’ relief, while each side has agreed to cover

 its own attorney fees, again without impact on the Class itself. Lastly, the Settlement treats all

 relevant Class members equally. Thus, Rule 23(e) is satisfied.

         B. Approval of Notice and Direction to Effectuate Notice as Modified

         Rule 23(e) mandates that the court must “direct notice in a reasonable manner to all class

 members who would be bound” by a proposed class settlement. Fed. R. Civ. P. 23(e)(1)(B).



                                                    7
Case 2:20-cv-02359-SHL-atc Document 162 Filed 01/28/21 Page 8 of 10                    PageID 3239




 “The notice should be ‘reasonably calculated, under all circumstances, to apprise interested

 parties of the pendency of the action and afford them an opportunity to present their objections.’”

 Meyers v. Dtna Trucks N. Am., LLC, No. 14-2361, 2014 WL 12531121, at *9 (W.D. Tenn. Oct.

 8, 2014) (quoting UAW v. General Motors Corp., 497 F.3d 615, 629-30 (6th Cir. 2007)).

        Here, the Parties propose two forms of Notice, a simpler version (the “Plain Text

 Notice”) and a more complex version (the “Detailed Notice”), attached as Exhibits D and E to

 the Unopposed Motion for Preliminary Approval. The Plain Text Notice is written to be

 understood by individuals with a fifth grade or lower literacy level. The Detailed Notice is more

 complex and is intended to be understood by individuals who read at a higher literacy level.

        Regarding the posting and availability of the Plain Text Notice, the Parties describe the

 following program:

        The Plain Text Notice will be posted in both English and Spanish to ensure the
        Class members can understand the contents. The Plain Text Notice will be posted
        in each of the housing units of the Jail.

        Next to each posting, there will be a message indicating that the pod counselor
        has copies of the Detailed Notice, the Consent Decree, and the Court Order
        defining the Class and Subclass for detainees to review. Each pod counselor will
        retain copies of the English and Spanish versions of the Notices, the Consent
        Decree, and the Court Order defining the Class and Subclass. Each pod counselor
        will maintain these copies and will provide detainees with access to review these
        copies upon request. . . .

        The Notices explain in simple terms that Class and Subclass members can object
        to the terms of the Consent Decree by writing out their objections and mailing
        them to the Court. The Notices also provide a toll-free phone number that Class
        and Subclass members can call from the Jail to discuss the Settlement with
        Plaintiffs’ counsel.

        In the event the Court enters the Consent Decree, the Jail will modify these
        procedures. The Jail will post a message in the communal areas that indicates the
        Consent Decree is available for review upon request from a pod counselor. The
        Jail will maintain a copy of the Consent Decree with each pod counselor until the
        Consent Decree is no longer in place.



                                                 8
Case 2:20-cv-02359-SHL-atc Document 162 Filed 01/28/21 Page 9 of 10                    PageID 3240




 (ECF No. 161 at PageID 3195-96.)

        The Plain Text Notice, which will be posted in each housing unit in both English and

 Spanish, provides detailed information about the class definitions, what the Agreement says and

 requires, how agreement was reached and likely next steps, and how to ask questions and/or

 object. The Parties have also agreed that the other pertinent documents, the Detailed Notice, the

 Proposed Consent Decree, and the Court Order defining the Classes, will be available for

 detainees to review. The Court further DIRECTS that a copy of this Order be made available to

 detainees. In sum, the Notices adequately apprise Class members of the Settlement Agreement

 and afford them an opportunity to object. Posting the Notices in each housing unit is an adequate

 means of providing notice.

        C. Final Approval Hearing

        The Court will hold the Final Approval Hearing on March 5, 2021, at 9:30 AM, via

 Microsoft Teams (unless the Parties request an in-person hearing), to assist the Court in

 determining whether to grant Final Approval of the Settlement and consider any objections from

 the Classes. At the Hearing, the Court will discuss potential additional information on housing

 to be provided to the Independent Inspector, such as total capacity by pod, to allow proper

 evaluation of the population statistics, and any agreement between the Parties as to the breadth of

 future inspections, as well as any other issues raised regarding the Proposed Consent Decree.

                                         CONCLUSION

        For the foregoing reasons, the Motion is GRANTED. The Court ORDERS that:

        1. The Settlement is conditionally APPROVED as fair, reasonable, and adequate to the

 Class members, subject to further consideration at the Final Approval Hearing.

        2. The Parties are DIRECTED to provide notice of the proposed Settlement



                                                 9
Case 2:20-cv-02359-SHL-atc Document 162 Filed 01/28/21 Page 10 of 10                    PageID 3241




  as provided in this Order and the Settlement Agreement.

         3. Any person in the Class or Subclass may object to the Settlement. Any such

  objections to the Settlement must be received by the Clerk of the Court by no later than

  March 2, 2021, at the address printed in the Notices.

         4. The Parties are DIRECTED to modify the Notices to reflect the appropriate dates

  and times of the Final Approval Hearing and the deadline for objections.

         5. The Parties are DIRECTED to make a copy of this Order available to detainees.

         IT IS SO ORDERED, this 28th day of January, 2021.


                                                      s/ Sheryl H. Lipman
                                                      SHERYL H. LIPMAN
                                                      UNITED STATES DISTRICT JUDGE




                                                 10
